Judgment modified by deducting therefrom interest as computed from the 11th day of January, 1923, to the 31st day of January, 1928, and as so modified unanimously affirmed, without costs. We are of opinion that the court erroneously allowed interest computed from the date of the preferential assignment, viz., January 11, 1923. Interest should be computed from the date of demand. Lacking such demand, interest may be computed from the commencement of the action, January 31, 1928. (White Co. v. Wells, 42 F. [2d] 460; Ullman v. Sobel, Inc., 47 id. 612; Elliotte v. American Sav. Bank & Trust Co., 18 id. 460; Kaufman v. Tredway, 195 U. S. 271.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ. Settle order on notice.